*380The Supreme Court affirmed the decree of the Common-Pleas on May 21st, 1883, in the following opinion,
Per Curiam:
The appellant is in no position to complain of the manner in which judgment was entered against all the makers of the-note. When he signed tlie 'note the firm name of the other makers was upon it. He adopted it and gave currency to it in the form it then existed. The holder had an undoubted! right to outer it just as it passed from the hands of the appellant. The latter has not shown any equity which he cam invoke against the appellee. Mere delay of the latter under the facts shown is not sufficient to discharge the appellant..
Decree affirmed and appeal dismissed at the costs of the appellant.